                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



UNITED STATES OF AMERICA,

v.                                                        Case No. 8:16-cv-1254-T-35AAS
                                                                     8:08-cr-172-T-35AAS
PAUL ROBERT GUNTER
                                                    /


                                         ORDER


       This cause comes before the Court on Gunter’s motion under 28 U.S.C. 2255 to

vacate and supporting memorandum, the United States’ response, and Gunter’s reply, as

supplemented. (Docs. 1, 8, 15, 25 and 42) Upon consideration of the papers and in

accordance with the Rules Governing Section 2255 Cases in the United States District

Courts, it is ORDERED that the motion to vacate is DENIED.

       A jury found Gunter guilty of all but one count of a 36-count indictment that charged

Gunter and five others with various offenses relating to two investment-fraud schemes.

Gunter is imprisoned for 300 months. The convictions and sentences were affirmed on

appeal. United States v. Odoni, et. al., 782 F.3d 1226 (11th Cir.), cert. denied, 135 S. Ct.

2335 (2015). As summarized by the circuit court, “Gunter provided escrow services and

managed bank accounts in connection with the two investment-fraud schemes.” 782 F.3d

at 1234 The United States correctly summarizes Gunter’s involvement in the schemes

as follows (Doc. 15 at 12–13) (citations to trial transcript omitted):

       Gunter, who was an old friend of [co-conspirator] Pope, took over the
       banking and administrative functions of the fraudulent stock scheme and
       managed them out of Florida. This role required Gunter to establish several
       escrow companies and bank accounts to receive the investors’ money. In
       addition, after investors agreed to purchase stock shares, Gunter, through
       his daughter, sent paperwork to the investors that explained where the
       investors should send payments for the shares they had agreed to buy.
       Once investors wired payments to the designated bank accounts, Gunter’s
       daughter contacted associates (initially in Costa Rica, the headquarters of
       another co-conspirator, Larry Hartman) who prepared board resolutions
       authorizing the issuance of stock certificates to those investors. Based on
       the board resolutions, a transfer agent produced stock certificates for those
       investors, and Gunter’s daughter, Zibiah Gunter, sent the certificates to the
       investors via UPS delivery.

       Zibiah Gunter acted at the direction of Gunter, Pope, and or Hartman, and
       redistributed the funds that the investors had wired into the escrow bank
       accounts. The sales teams, located in Spain, who sold the fraudulent stock,
       also referred to as “advisor groups,” typically received sixty percent or more
       of the gross receipts, and Gunter, Hartman, and Pope each took shares of
       the remaining funds. No one told the investors about this redistribution of
       their investment principal. Ultimately, more than $127 million in investor
       funds came through the various bank accounts that Gunter set up in
       furtherance of the fraudulent-stock scheme.

       Gunter moves under 28 U.S.C. § 2255 (Doc. 1) to vacate and challenges the

validity of his convictions. Gunter asserts four grounds for relief: one claim of trial court

error, two claims of ineffective assistance of trial counsel, and one claim of ineffective

assistance of appellate counsel. Gunter is not entitled to relief.

                                     I. TRIAL COURT ERROR

       In Ground One Gunter challenges the constitutionality of the mail fraud and wire

fraud statutes under which he was convicted.            Gunter contends that Congress

unconstitutionally delegated legislative authority to the judiciary to define an essential

element of each crime. He argues that this Court supplied a definition, which “transforms

the statute into a Bill of Attainder and creates sanctions in an Ex Post Facto manner.”

(Doc. 1 at 13) The United States correctly argues that Gunter forfeited this claim by not

both asserting an objection at trial and raising the claim on direct appeal. “The general


                                            -2-
rule [is] that claims not raised on direct appeal may not be raised on collateral review

unless the petitioner shows cause and prejudice.” Massaro v. United States, 538 U.S.

500, 504 (2003). See also Greene v. United States, 880 F.2d 1299, 1305 (11th Cir. 1989)

(“In general, a defendant must assert an available challenge to a sentence on direct

appeal or be barred from raising the challenge in a section 2255 proceeding.”), cert.

denied, 494 U.S. 1018 (1990). Gunter cannot now present his claim in a post-conviction

proceeding. Nonetheless, the claim lacks merit for the reasons argued in the response.

(Doc. 15 at 7–15)

                    II. INEFFECTIVE ASSISTANCE OF COUNSEL

      Gunter claims ineffective assistance of counsel, which is a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of ineffective

assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d 1506, 1511

(11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th Cir. 1994)).

As Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains, Strickland v.

Washington, 466 U.S. 668 (1984), governs an ineffective assistance of counsel claim:

      The law regarding ineffective assistance of counsel claims is well settled
      and well documented. In Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
      2052, 80 L. Ed. 2d 674 (1984), the Supreme Court set forth a two-part test
      for analyzing ineffective assistance of counsel claims. According to
      Strickland, first, the defendant must show that counsel’s performance was
      deficient. This requires showing that counsel made errors so serious that
      counsel was not functioning as the “counsel” guaranteed the defendant by
      the Sixth Amendment. Second, the defendant must show that the deficient
      performance prejudiced the defense. This requires showing that counsel’s
      errors were so serious as to deprive the defendant of a fair trial, a trial whose
      result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.


      Strickland requires proof of both deficient performance and consequent prejudice.

Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an ineffective


                                            -3-
assistance claim . . . to address both components of the inquiry if the defendant makes

an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When applying Strickland, we

are free to dispose of ineffectiveness claims on either of its two grounds.”). “[C]ounsel is

strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S. at

690. “[A] court deciding an actual ineffectiveness claim must judge the reasonableness

of counsel’s challenged conduct on the facts of the particular case, viewed as of the time

of counsel’s conduct.” 466 U.S. at 690. Strickland requires that “in light of all the

circumstances, the identified acts or omissions were outside the wide range of

professionally competent assistance.” 466 U.S. at 690.

       Gunter must demonstrate that counsel’s alleged error prejudiced the defense

because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691‒92. To meet this burden, Gunter must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” 466 U.S. at 694.

       Strickland cautions that “strategic choices made after thorough investigation of law

and facts relevant to plausible options are virtually unchallengeable; and strategic choices

made after less than complete investigation are reasonable precisely to the extent that

reasonable professional judgments support the limitations on investigation.” 466 U.S. at

690‒91. Gunter cannot meet his burden merely by showing that the avenue chosen by

counsel proved unsuccessful.



                                            -4-
       The test has nothing to do with what the best lawyers would have done. Nor
       is the test even what most good lawyers would have done. We ask only
       whether some reasonable lawyer at the trial could have acted, in the
       circumstances, as defense counsel acted at trial . . . . We are not interested
       in grading lawyers’ performances; we are interested in whether the
       adversarial process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220‒21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers, in

every case, could have done something more or something different. So, omissions are

inevitable . . . . [T]he issue is not what is possible or ‘what is prudent or appropriate, but

only what is constitutionally compelled.’”) (en banc) (quoting Burger v. Kemp, 483 U.S.

776, 794 (1987)). See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (counsel has no

duty to raise a frivolous claim).

Grounds Two and Four:

       Gunter faults trial counsel for not seeking to sever the counts in the indictment

(Ground Two). Gunter’s former trial counsel attest (1) that they considered filing a motion

to sever but determined that “we could not make the showing required by Federal Rule

of Criminal Procedure 14” and (2) that the severance issue was rendered moot when the

United States withdrew the superseding indictment that had added additional charges

and two additional defendants. (Doc. 15-1 at 1 and 4 Counsels’ Affidavits at ¶ 6) Trial

counsel’s subsequent motion, based on prejudicial misjoinder, to sever Count Two from

the indictment was denied following a hearing. (Docs. 516 and 548 in 08-cr-172)

       Gunter also complains that the alleged misjoinder of counts precluded him from

being able to “selectively testify” about some charges but not others. As this Court

determined when denying the motion sever, joinder of the charged conspiracies and

related substantive counts was appropriate because they were of a similar nature and

                                            -5-
were connected by a similar scheme or plan because each offense involved a similar

“boiler-room” fraud scheme.

       Gunter faults appellate counsel for not raising an improper joinder claim on direct

appeal (Ground Four). As discussed above, an improper joinder claim would have been

a weak issue to raise on appeal. Strickland governs an ineffective assistance of appellate

counsel claim. Proof that appellate counsel omitted an issue on appeal is not proof of

deficient performance because counsel need not raise every nonfrivolous issue. Jones

v. Barnes, 463 U.S. 745 (1983); Eagle v. Linahan, 279 F.3d 926, 940 (11th Cir. 2001)

(citing Barnes). An appellate advocate provides effective assistance by winnowing out

weaker claims and focusing on the appellate claims most likely to prevail, as Johnson v.

Alabama, 256 F.3d 1156, 1188 (11th Cir. 2001), cert. denied 535 U.S. 926 (2002),

explains:

       It is difficult to win a Strickland claim on the grounds that appellate counsel
       pressed the wrong legal arguments where the arguments actually pursued
       were reasonable in the circumstances. We have emphasized that even in a
       death penalty case, counsel must be Ahighly selective about the issues to
       be argued on appeal . . . .@ United States v. Battle, 163 F.3d 1, 1 (11th Cir.
       1998). The district court, having considered the record and [appellate
       counsel]=s testimony during the state post-conviction proceeding, found that
       [appellate counsel] had carefully considered many of the claims now raised
       in appeal, but ultimately chose to pursue the claims he felt were most likely
       to prevail and winnow out the arguments he thought were less persuasive.

Moreover, Athe Sixth Amendment does not require appellate attorneys to press every

non-frivolous issue that the client requests to be raised on appeal, provided that counsel

uses professional judgment in deciding not to raise those issues.@ Eagle, 279 F.3d at 940

(citing Barnes).

       Additionally, in his supporting memorandum (Doc. 8) Gunter adds another claim

that he labels “Claim 4.2 — Suppression” in which he alleges that appellate counsel failed

                                            -6-
to appeal the Court’s failure to suppress evidence. The United States correctly argues

(Doc. 15 at 24–25) that “Claim 4.2” is time-barred and is also meritless because the

suppression issue was thoroughly briefed and addressed on appeal. United States v.

Odoni, 782 F.3d at 1237–41.

       In conclusion, trial counsels’ lack of success in severing some counts was not due

to deficient performance, and appellate counsel’s strategic decision not to argue a

misjoinder issue on appeal was likewise not deficient performance. As a consequence,

Gunter is not entitled to relief under either Ground Two or Ground Four.

Ground Three:

       Gunter alleges that trial counsels’ “chosen strategy reveals a fundamental

misperception of either the facts, the federal fraud laws, or both.” (Doc. 1 at 14) Gunter

argues that “[t]he defense strategy seemed to be that Gunter was unaware of the

fraud[, b]ut that the definition of a scheme to defraud is so effusive that, on the evidence

available, this defense was likely futile.” Id. The United States correctly characterizes

this claim as follows (Doc. 15 at 26) (ellipsis original):

       Gunter claims a better defense would have been that he “may have known
       of the specific conduct, which constitutes the fraud, but he did not realize
       that he had a duty to act differently,” or stated another way by Gunter, that
       his defense should have been that he “sincerely believed that he needed
       only comply with the literal terms of the agreement, rather tha[n] search
       beneath the surface of the transaction . . . so that his duties to the investor
       ended with proper delivery of the documents regardless of the substance of
       the transaction or how the transactions were induced.” D-cv-8 at 14.

       Gunter=s claim fails because Astrategic choices made after thorough investigation

of law and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the




                                              -7-
extent that reasonable professional judgments support the limitations on investigation.@

Strickland v. Washington, 466 U.S. at 690–91.

       To state the obvious: the trial lawyers, in every case, could have done
       something more or something different. So, omissions are inevitable. . . .
       [T]he issue is not what is possible or Awhat is prudent or appropriate, but
       only what is constitutionally compelled.@

Chandler v. United States, 218 F.3d 1305, 1313 (11th Cir.2000) (en banc ) (quoting

Burger v. Kemp, 483 U.S. 776, 794 (1987)). See also, Mincey v. Head, 206 F.3d 1106,

1143 (11th Cir. 2000) (AWe must respect the counsel=s tactics if they seem >reasonable

considering all the circumstances.=@ (quoting Strickland v. Washington)).

       Trial counsel must decide which strategic and tactical option to pursue, such as

deciding which witness to call and which defense to present. See e.g., Waters v. Thomas,

46 F.3d 1506, 1512 (11th Cir. 1995) (AWhich witnesses, if any, to call, and when to call

them, is the epitome of a strategic decision, and it is one that we will seldom, if ever,

second guess.@) (en banc). The term Astrategy@ is broadly defined. ABy >strategy,= we

mean no more than this concept: trial counsel’s course of conduct, that was neither

directly prohibited by law nor directly required by law, for obtaining a favorable result for

his client.@ Chandler v. United States, 218 F.3d at 1314 n.14. See also Felker v. Thomas,

52 F.3d 907, 912 (11th Cir. 1995) (AWithin that wide range of reasonable professional

assistance [that is constitutionally acceptable], there is room for different strategies, no

one of which is >correct= to the exclusion of all others.@), Blanco v. Singletary, 943 F.2d

1477, 1495 (11th Cir. 1991) (AThe decision as to which witnesses to call is an aspect of

trial tactics that is normally entrusted to counsel.@), and Stanley v. Zant, 697 F.2d 955,

964 (11th Cir.1983) (choosing a specific line of defense to the exclusion of others is a

matter of strategy).

                                            -8-
       Gunter’s assertion that counsel misunderstood either the law, the facts, or both is,

as the United States argues (Doc. 15 at 26), “belied by counsels’ affidavits in which they

attest that their defense strategy was the product of a trusted relationship with Gunter,

developed over a very long period of time — nearly five years — which allowed for the

full review of the carefully catalogued discovery materials, consideration of all prosecution

theories, and research and exploration of all defenses available. See Counsel Aff., ¶¶ 9–

11.” Gunter does not, nor could he, argue that counsels’ chosen defense strategy was

“unreasonable.” The chosen defense strategy cannot fairly be judged in hindsight as

“unreasonable” simply because it did not produce an acquittal. See Strickland v.

Washington, 466 U.S. at 690 (“[A] court deciding an actual ineffectiveness claim must

judge the reasonableness of counsel’s challenged conduct on the facts of the particular

case, viewed as of the time of counsel’s conduct.”). Gunter is not entitled to relief under

Ground Three.

       Because each ground is refuted by the record, no evidentiary hearing is required.

Ramirez v. United States, 260 Fed. App’x 185, 187 (11th Cir. 2007) (citing Smith v.

Singletary, 170 F.3d 1051, 1053–54 (11th Cir 1999)).

       Accordingly, the motion to vacate under 28 U.S.C. § 2255 (Doc. 1) is DENIED.

The CLERK is directed to enter a judgment against Gunter, to CLOSE this case, and to

enter a copy of this Order in the criminal action.

                              DENIAL OF BOTH A
                        CERTIFICATE OF APPEALABILITY
                   AND LEAVE TO APPEAL IN FORMA PAUPERIS

       Gunter is not entitled to a certificate of appealability (“COA”). A prisoner seeking

a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of



                                            -9-
his petition. 28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a COA.

Section 2253(c)(2) permits issuing a COA “only if the applicant has made a substantial

showing of the denial of a constitutional right.” To merit a certificate of appealability,

Gunter must show that reasonable jurists would find debatable both (1) the merits of the

underlying claims and (2) the procedural issues he seeks to raise. See 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926,

935 (11th Cir 2001). Because he fails to show that reasonable jurists would debate either

the merits of the claims or the procedural issues, Gunter is not entitled to appeal in forma

pauperis because he is not entitled to a COA.

       Accordingly, a certificate of appealability is DENIED. Leave to appeal in forma

pauperis is DENIED. Gunter must obtain permission from the circuit court to appeal in

forma pauperis.

       DONE AND ORDERED in Tampa, Florida, this 24th day of September, 2019.




                                           - 10 -
